260 Wis.2d 274 (2003)
2003 WI 25
659 N.W.2d 874
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Bruce NASH, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
Bruce NASH, Respondent.
No. 03-0273-D.
Supreme Court of Wisconsin.
Decided April 22, 2003.
The Court entered the following order on this date: On January 30, 2003, the Office of Lawyer Regulation *275 (OLR) filed a disciplinary complaint against Attorney Bruce Nash asking this court to impose reciprocal discipline identical to that imposed on Attorney Nash by the Illinois Supreme Court. That court suspended Attorney Nash's Illinois law license for one year, effective March 22, 2001. On February 12, 2003, this court issued an order to show cause directing Attorney Nash to show cause in writing by March 5, 2003 why the imposition of the identical discipline imposed by the Illinois Supreme Court would be unwarranted. Attorney Nash failed to respond to the order to show cause;
Attorney Nash was admitted to practice law in Wisconsin in 1987 and he became licensed to practice law in Illinois. His license to practice law in Wisconsin is currently under suspension for failure to pay dues and for failure to comply with continuing legal education (CLE) requirements;
The one-year suspension in Illinois was based on Attorney Nash's failure to complete legal work for which he had been paid a retainer and using moneys advanced by his clients for personal or business expenses;
SCR 22.22(3) provides that this court shall impose the identical discipline or license suspension unless the procedure in the other jurisdiction was so lacking in notice or opportunity to be heard as to constitute a due process violation; there was such an infirmity of proof establishing the misconduct that this court should not accept as final the misconduct finding; or the misconduct justifies substantially different discipline here. Neither OLR nor Attorney Nash contend, nor does this court find, that any of these three exceptions exist;
Accordingly,
IT IS ORDERED that the license of Bruce Nash to practice law in the state of Wisconsin be suspended for one year, effective the date of this order;
*276 IT IS FURTHER ORDERED that this suspension does not affect the existing suspensions for failure to comply with CLE requirements which would also have to be satisfied in order for Attorney Nash's license to practice law in Wisconsin to be reinstated;
IT IS FURTHER ORDERED that Attorney Nash shall comply, if he has not already done so, with the requirements of SCR 22.26 pertaining to activities following suspension.